Case 3:20-cv-01111-VLB Document 21 Filed 08/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

STEPHANIE WASHINGTON, : CIV. NO. 3:20cv01111(VLB)
Plaintiff, :

VS.

DEVIN EATON, TERRANCE POLLOCK,
AZIZ ABDULLATTF, CURT B. LENG,
JOHN SULLIVAN, TOWN OF HAMDEN,
TOWN OF HAMDEN POLICE DEPARTMENT,
RONNELL HIGGINS, YALE UNIVERSITY,
YALE UNIVERSITY POLICE DEPARTMENT,
JUSTIN ELICKER, OTONIEL REYES,
CITY OF NEW HAVEN, NEW HAVEN
POLICE DEPARTMENT, and T&S UNITED
LLC; : AUGUST 7, 2020
Defendants.
NOTICE OF CONSENT TO REMOVAL

Please take notice that the defendants AZIZ ABDULLATTF and T&S UNITED, LLC consent to
the removal of the above-captioned matter to the United States District Court of Connecticut. Please
also note that the undersigned is private counsel for the defendants, who have available insurance. We
are awaiting a formal coverage opinion and appearance of insurance counsel. In the interim, the carrier

consented to removal as well.

DEFENDANTS, AZIZ ABDULLATTF, T&S UNITED,
LLC oa

Vi Af
By: WV
John J. Morg in\icts 3312)
Barr & Morga :
84 West Park Rlace, Third Floor
Stamford, CT 06901
Tel: (203) 356-1595
Fax: (203) 504-8926
jmorgan@pmpalawyer.com
